Examiner’s Amendment

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Karmen Langlotz (Reg. No. 35928)) on 02/17/2022.

In the Claims: 
This listing of claims will replace all prior versions, and listings, of claims in the application:

	1.         (Currently Amended) A word processing system comprising: 
a keyboard having a plurality of letter keys and a shift key executed to generate capitalized letters; 
a processor connected to the keyboard; 
a display connected to the processor; the processor being executed to detect entry of an entered two-letter word; 
the processor being executed to determine if the entered two-letter word is in all capital letters;
the processor being executed if the entered two-letter word is in all capital letters to assess whether the entering was intentional or in error
entering was in error, the processor being executed to correct the entered two-letter word to an initial capital letter followed by a lower case letter,
wherein detecting entry of a two-letter word includes determining if the entered two-letter word is at the beginning of a sentence, and limiting correction only to if the entered two-letter word is at the beginning of the sentence,
wherein assessing whether the entering was intentional or in error includes providing a list of two-letter words eligible for correction, and determining whether or not the entered two-letter word is on the list of two-letter words,
wherein if the entered two-letter word is at the beginning of the sentence, in all-caps, and on the list of limited-length words, changing the entered two-letter word to an initial capital letter followed by a lower case letter, and 
wherein the processor is executed to determine whether the entered two-letter word was generated by application of the shift key [[of]] or by a different all-caps key, and basing the determination of whether the entering was intentional or in error on whether the entered two-letter word was generated by the application of the shift key or the all-caps key. 2.         (Currently Amended) The word processing system according to claim 1 including determining whether to correct only based on the position of the entered two-letter word in the sentence. 3-6.         (Cancelled)7.         (Currently Amended) The word processing system according to claim 1 including enabling a user to customize the list of limited-length words by adding and removing words. 8.         (Currently Amended) The word processing system according to claim 1 wherein assessing whether the entering was intentional or in error includes providing a list of two-letter words ineligible for correction and determining whether or not the two-letter word is on the list of two-letter words ineligible for correction. 9.         (Cancelled)
10.       (Currently Amended) A method of typing error correction for a word processing system with a keyboard having a plurality of letter keys and a shift key executed to generate capitalized letters, a processor connected to the keyboard, and a display connected to the processor, the method comprising the steps of:
detecting, by the processor, entry of an entered two-letter word; 
determining, by the processor, if the entered two-letter word is in all capital letters;
if in all capital letters, assessing, by the processor,  whether the entering was intentional or in error;
if in error, correcting, by the processor,  the entered two-letter word to an initial capital letter followed by a lower case letter[[;]],
wherein detecting entry of a two-letter word includes determining if the entered two-letter word is at the beginning of a sentence, and limiting correction only to if the entered two-letter word is at the beginning of the sentence,
wherein assessing whether the entering was intentional or in error includes providing a list of two-letter words eligible for correction, and determining whether or not the entered two-letter word is on the list of two-letter words,
wherein if the entered two-letter word is at the beginning of the sentence, in all-caps, and on the list of limited-length words, changing the entered two-letter word to an initial capital letter followed by a lower case letter, and
wherein the processor is executed to determine whether the entered two-letter word was generated by application of the shift key [[of]] or by a different all-caps key, and basing the determination of whether the entering was intentional or in error on whether the entered two-letter word was generated by application of the shift key or the all-caps key. 11.       (Currently Amended) The method of claim 10 including determining whether to correct only based on the position of the entered two-letter word in the sentence. 12-15.       (Cancelled)16.       (Currently Amended) The method of claim 10 including enabling a user to customize the list of limited-length words by adding and removing words. entering was intentional or in error includes providing a list of two-letter words ineligible for correction and determining whether or not the two-letter word is on the list of two-letter words ineligible for correction. 18.       (Cancelled)19.       (Currently Amended) A method of typing error correction for a word processing system with a keyboard having a plurality of letter keys and a shift key executed to generate capitalized letters, a processor connected to the keyboard; and a display connected to the processor, the method comprising the steps: 
providing, by the processor, a list of limited-length words considered unlikely to be intentionally typed in all caps at the beginning of a sentence, 
detecting, by the processor,  keyboard entry of a limited length word, 
determining, by the processor,  whether the limited length word was entered at the beginning of the sentence,
determining, by the processor,  whether the limited length word is typed in all caps, 
determining whether the limited length word is on the list of limited-length words, and 
if the limited length word is at the beginning of the sentence, in all-caps, and on the list of limited-length words, changing , by the processor, the limited length word to an initial capital letter followed by all lower case,
wherein the limited length word is two letters long; and  
wherein the processor is executed to determine whether the limited length word
was generated by application of the shift key or by a different all-caps key, and basing the determination of whether the entering was intentional or in error on whether the limited length word was generated by the application of the shift key or the all-caps key. 20.       (Cancelled)

Reasons for Allowance

Claims 1, 2, 7, 8, 10, 11, 16, 17, and 19 are allowed. 


The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent Claims 1, 10, and 19 . 

The features as recited in independent Claim 1 “the processor being executed if the entered two-letter word is in all capital letters to assess whether the entering was intentional or in error; if is assessed that the entering was in error, the processor being executed to correct the entered two-letter word to an initial capital letter followed by a lower case letter, wherein detecting entry of a two-letter word includes determining if the entered two-letter word is at the beginning of a sentence, and limiting correction only to if the entered two-letter word is at the beginning of the sentence, wherein assessing whether the entering was intentional or in error includes providing a list of two-letter words eligible for correction, and determining whether or not the entered two-letter word is on the list of two-letter words, wherein if the entered two-letter word is at the beginning of the sentence, in all-caps, and on the list of limited-length words, changing the entered two-letter word to an initial capital letter followed by a lower case letter, and 
wherein the processor is executed to determine whether the entered two-letter word was generated by application of the shift key or by a different all-caps key, and basing the determination of whether the entering was intentional or in error on whether the entered two-letter word was generated by the application of the shift key or the all-caps key,” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The features as recited in independent Claim 10 “determining, by the processor, if the entered two-letter word is in all capital letters; if in all capital letters, assessing, by the processor,  whether the entering was intentional or in error; if in error, correcting, by the processor,  the entered two-letter word to an initial capital letter followed by a lower case letter, wherein detecting entry of a two-letter word includes determining if the entered two-letter word is at the beginning of a sentence, and limiting correction only to if the entered two-letter word is at the beginning of the sentence, wherein assessing whether the entering was intentional or in error includes providing a list of two-letter words eligible for correction, and determining whether or not the entered two-letter word is on the list of two-letter words, wherein if the entered two-letter word is at the beginning of the sentence, in all-caps, and on the list of limited-length words, changing the entered two-letter word to an initial capital letter followed by a lower case letter, and wherein the processor is executed to determine whether the entered two-letter word was generated by application of the shift key  or by a different all-caps key, and basing the determination of whether the entering was intentional or in error on whether the entered two-letter word was generated by application of the shift key or the all-caps key,” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The features as recited in independent Claim 19 “determining, by the processor,  whether the limited length word was entered at the beginning of the sentence, determining, by the processor,  whether the limited length word is typed in all caps, determining whether the limited length word is on the list of limited-length words, and if the limited length word is at the beginning of the sentence, in all-caps, and on the list of limited-length words, changing , by the processor, the limited length word to an initial capital letter followed by all lower case, wherein the limited length word is two letters long; and  wherein the processor is executed to determine whether the limited length word was generated by application of the shift key or by a different all-caps key, and basing the determination of whether the entering was intentional or in error on whether the limited length word was generated by the application of the shift key or the all-caps key,” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The Examiner asserts that the claims overcome the prior art of record when the limitations are read in combination with the respective claimed limitations in their entirety.

The dependent Claims are allowed as they depend upon allowable independent Claims. 

Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (9:00 AM – 5:30 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176